Exhibit 10.11
PAREXEL INTERNATIONAL CORPORATION
Non-Qualified Stock Option Agreement
2005 Stock Incentive Plan
1.Grant of Option.
This agreement evidences the grant by PAREXEL International Corporation, a
Massachusetts corporation, including any Parent or Subsidiary of the Company as
defined in Sections 424(e) or (f) of the Code (the “Company”), on the ____th day
of ______, 20__ (the “Grant Date”) to «Name», an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2005 Stock Incentive Plan (the “Plan”), a
total of «Shares» shares (the “Shares”) of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at $______ per Share. Unless earlier
terminated, this option shall expire on the date which is eight (8) years from
the Grant Date (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.Vesting of Option if Business Relationship Continues. If the Participant has
continued to serve the Company in the capacity of an employee, officer,
director, consultant or advisor (such service is described herein as maintaining
or being involved in a “Business Relationship” with the Company) on the
following dates, subject to Section 3, the Participant may exercise this option
for the number of shares of Common Stock set opposite the applicable date:
One year but less than two years from the Grant Date - «Vest1» shares
Two years but less than three years from the Grant Date - an additional «Vest2»
shares
Three years but less than four years from the Grant Date - an additional «Vest3»
shares
Four years from the Grant Date - an additional «Vest4» shares
The foregoing rights are cumulative and, while the Participant continues to
maintain a Business Relationship with the Company may be exercised on or before
the Final Exercise Date. All of the foregoing rights are subject to Section 3,
as appropriate, if the Participant ceases to maintain a Business Relationship
with the Company or retires, dies, becomes disabled or undergoes dissolution
while involved in a Business Relationship with the Company.


3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in Section 5(f) of the Plan. Such election shall state the number of
Shares for which it is being exercised and the amount of the purchase price for
such Shares. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has at all
times since the Grant Date maintained or been involved in a Business
Relationship with the Company (an “Eligible Participant”). For purposes of this
Section 3, employment of any Participant shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service) provided that the
period of such leave does not exceed 90 days or, if longer, any period during
which such Participant’s right to reemployment is guaranteed by statute. A bona
fide leave of absence with the written approval of the Board of Directors of the
Company, or a Committee of such Board, if applicable, shall not be considered an
interruption of employment under this Section 3, provided that such written
approval contractually obligates the Company to continue the employment of the
Participant after the approved

- #PageNum# -

--------------------------------------------------------------------------------


period of absence. Options granted under the Plan shall not be affected by any
change of employment within or among the Company, so long as the Participant
continues to maintain or be involved in a Business Relationship with the
Company.
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate sixty (60) days after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes permanently and totally disabled (within the meaning of Section 22(e)(3)
of the Code) prior to the Final Exercise Date while he or she is an Eligible
Participant and the Company has not terminated such relationship for “cause” as
specified in paragraph (e) below, this option shall be exercisable, within the
period of one hundred eighty (180) days following the date of death or
disability of the Participant (but in no event after the Final Exercise Date),
by the Participant (or, in the case of death, by an authorized executor,
personal representative or beneficiary), and any unexercisable installments of
any stock options of the Company held by the Participant on the Participant’s
last date of employment with the Company that have not expired, shall become
exercisable on such last date of employment and shall remain exercisable for the
period set forth herein, provided that this option shall not be exercisable
after the Final Exercise Date.
(e)    Discharge for Cause. If the Participant is discharged by the Company for
“cause” (as defined below), the right to exercise this option shall terminate
immediately upon the effective date of such discharge. “Cause” shall mean
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.
(f)    Exercise Period Upon Retirement. If the Participant ceases to be an
Eligible Participant by reason of his or her Retirement from the Company, this
Option shall be exercisable for a period of one hundred eighty (180) days
following the date of Retirement of the Participant, by the Participant,
provided that this option shall be exercisable only to the extent that it was
exercisable by the Participant on the date of his or her Retirement and further
provided that this Option shall not, in any case, be exercisable after the Final
Exercise Date. For purposes of this agreement, “Retirement” shall mean the
voluntary termination by the Participant of his or her Business Relationship
with the Company after completion of five (5) or more consecutive years of
service with the Company and after reaching “normal retirement age” as such term
is commonly understood in the jurisdiction of the Participant’s residence.
(g)    Dissolution. If the Participant is a corporation, partnership, trust or
other entity that is dissolved, is liquidated, becomes insolvent or enters into
a merger or acquisition with respect to which the Participant is not the
surviving entity, at a time when the Participant is involved in a Business
Relationship with the Company, this option shall immediately terminate as of the
date of such event, and the only rights hereunder shall be those as to which
this option was properly exercised before such dissolution or other event.
4.    Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5.    Nontransferability of Option.
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant,

- #PageNum# -

--------------------------------------------------------------------------------


either voluntarily or by operation of law, except by will or the laws of descent
and distribution, and, during the lifetime of the Participant, this option shall
be exercisable only by the Participant.
6.    Capital Changes and Business Successions.
The Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to options and related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.
7.    Miscellaneous.    
(a)    Notices: All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.
(b)    Entire Agreement: Modification: This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.
(c)    Severability: The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
8.    Provisions of the Plan.
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.


IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.


 
PAREXEL INTERNATIONAL CORPORATION
Dated: ________________________
By: ____________________________________
 
 
Name:
James F. Winschel, Jr.
 
 
Title:
SVP and Chief Financial Officer


- #PageNum# -

--------------------------------------------------------------------------------


PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2005 Stock Incentive Plan.
PARTICIPANT:
____________________________
Address:
___________________
 
___________________




- #PageNum# -

--------------------------------------------------------------------------------


NOTICE OF STOCK OPTION EXERCISE
 
Date: ___________________ 
PAREXEL International Corporation
 
200 West Street
 
Waltham, MA 02451
 
Attention: Senior Director of Investor Relations


Dear Sir or Madam:
 



I am the holder of ______________ Stock Option granted to me under the PAREXEL
International Corporation (the “Company”) 2005 Stock Incentive Plan on
________________ for the purchase of __________ shares of Common Stock of the
Company at a purchase price of $__________ per share.
I hereby exercise my option to purchase _________ shares of Common Stock (the
“Shares”), for which I have enclosed __________ in the amount of ________.
Please register my stock certificate as follows:
 
Name(s):
_______________________ 
 
 
 
_______________________
 
 
Address:
_______________________
 
 
Tax I.D. #:
_______________________
 
Very truly yours,
_____________________________
(Signature)






- #PageNum# -